Citation Nr: 0801789	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-40 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on April 1, 2004, at a non-VA 
hospital.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Shreveport, Louisiana, which denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's claim for payment or reimbursement for the cost 
of medical expenses incurred on April 1, 2004, at a non-VA 
hospital involves a condition of such nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to the veteran's life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
medical expenses incurred on April 1, 2004, at a non-VA 
hospital have been met.  38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. § 17.1002 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

The veteran seeks reimbursement for medical costs incurred on 
April 1, 2004, when he went to the Marshall Regional Medical 
Center (MRMC) Emergency Room with complaints of chest pains.  

The Millennium Health Care and Benefits Act, Pub. L. 106-117 
provides general authority for the reimbursement of non-VA 
emergency treatment.  38 U.S.C.A. § 1725 (West 2002); Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) 
(providing that the November 30, 1999, Act shall take effect 
180 days after the date of enactment).  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
feasible, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(I).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met: (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) the veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) if the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

The only dispute in this case is whether the condition for 
which the veteran received treatment on April 1, 2004, at the 
MRMC was of such nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to the veteran's life or 
health.

Based on a thorough review of the record, the Board finds 
that the evidence reflects that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to the veteran's 
life or health.  Therefore, the evidence supports the 
veteran's claim for reimbursement.  

In correspondence received in October 2005, the veteran 
stated that he was having chest pains on April 1, 2004.  He 
had previously had a heart attack and was afraid he was 
having another one.  He told two VA medical facilities over 
the telephone that he was having chest pains, and each 
advised him to take an ambulance to the nearest emergency 
room. 

The Board finds that the veteran's testimony is credible.  
The Board also finds that the veteran's history of a heart 
attack, and the advice from the two VA medical facilities to 
immediately take an ambulance to the nearest emergency room, 
would have caused a prudent lay person to reasonably expect 
that a delay in seeking immediate medical attention would be 
hazardous to the veteran's life or health.  

The medical records from the veteran's April 1, 2004, 
treatment at the MRMC emergency room reflect that emergency 
physicians treated the veteran as though he was having a 
heart attack.  They noted that he arrived with complaints of 
a sharp, stabbing pain in the center of his chest that 
radiated to his left shoulder.  They immediately treated him 
with nitroglycerine and aspirin, and offered Morphine.  He 
was given an ECG in addition to a physical examination.  This 
emergency medical treatment reflects that the veteran's 
condition was serious enough that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to the veteran's 
life or health.

In light of the foregoing, the Board finds that payment or 
reimbursement for the cost of medical expenses incurred on 
April 1, 2004, at a non-VA hospital is warranted.

	
ORDER

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on April 1, 2004, at a non-VA 
hospital is granted.  


____________________________________________
L. M. Barnard
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


